Filed 4/2/21 In re K.A. CA4/1
                 NOT TO BE PUBLISHED IN OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


                COURT OF APPEAL, FOURTH APPELLATE DISTRICT

                                                 DIVISION ONE

                                         STATE OF CALIFORNIA



 In re K.A., et al., a Person Coming
 Under the Juvenile Court Law.
                                                                 D078028
 SAN DIEGO COUNTY HEALTH
 AND HUMAN SERVICES
 AGENCY,                                                         (Super. Ct. No. J516600B,C)

           Plaintiff and Respondent,

           v.

 J.G.,

           Defendant and Appellant.


         APPEAL from orders of the Superior Court of San Diego County,
Browder A. Willis III, Judge. Affirmed.
         Liana Serobian, under appointment by the Court of Appeal, for
Defendant and Appellant J.G.
         Office of County Counsel, Caitlin E. Rae, Chief Deputy County Counsel,
and Emily Harlan, Deputy County Counsel, for Plaintiff and Respondent.
         In this juvenile dependency proceeding, J.G. (Mother) appeals the
juvenile court’s orders declining to return her two daughters (K.A. and S.G.)
to her custody following a six-month review hearing held pursuant to Welfare

and Institutions Code section 366.21, subdivision (e).1 She contends the
evidence did not support the court’s finding that returning her children to her
care posed a substantial risk of detriment to their well-being. We conclude
that the court did not err in making its rulings and therefore affirm.

             FACTUAL AND PROCEDURAL BACKGROUND2
      In October 2019, the San Diego County Health and Human Services
Agency (the Agency) petitioned the juvenile court under section 300,
subdivisions (b) and (d) on behalf of five-year-old K.A. and under section 300,
subdivision (b) on behalf of one-year-old S.G. The Agency alleged that
Mother was unable to protect the children from physical harm and that K.A.
had been sexually abused.
      As discussed in the detention report, the children had been living with

Mother and M.G., who claimed to be the biological father of S.G.3 The
Agency received a report in September 2019 that M.G. was sexually abusing
K.A. When interviewed, K.A. confirmed the report of sexual abuse and also
reported that her Mother and M.G. regularly engaged in physical domestic
violence. Mother admitted that she and M.G. fought every day while the girls



1     All further statutory references are to the Welfare and Institutions
Code.

2     “In accord with the usual rules on appeal, we state the facts in the
manner most favorable to the dependency court’s order.” (In re Janee W.
(2006) 140 Cal.App.4th 1444, 1448, fn. 1.)

3     M.G. later admitted he was not S.G.’s biological father. The juvenile
court proceeding involved issues surrounding M.G.’s presumed father status,
but this appeal does not concern those issues or M.G.’s involvement.
Similarly, the rights of the true biological father are not at issue on appeal.

                                       2
were present and Mother told a social worker that she “ ‘wants out’ ” of the
relationship. Working with the Agency, Mother moved to a domestic violence
shelter with her daughters. The Agency recommended that the children
remain with Mother while she received family maintenance services on the
condition that she reside in a domestic violence shelter or another safe
location.
      Based on this information, the juvenile court found that the Agency
had made an adequate showing that both children were persons described by

section 300, subdivision (b), and ordered them detained in Mother’s care.4
      In its initial jurisdiction report, the Agency continued to recommend
that the children remain in Mother’s custody. However, the Agency shifted
its recommendation after January 2020, when K.A. reported that Mother was
challenging K.A. regarding whether she fabricated the allegations of sexual
abuse by M.G. As Mother questioned the veracity of the allegations, she was
also hitting K.A. with a mop and threw a shoe at her head. Mother also
admitted to pinching K.A.’s ear as punishment for K.A.’s behavior that
Mother believed was “ ‘too much.’ ” During this time, Mother refused to
undergo drug tests on many occasions and, on other occasions, returned
diluted samples, suggesting she may be masking her drug use.
      The Agency was concerned about the girls’ safety and removed them
from Mother’s care. The removal of the children triggered angry outbursts
from Mother directed toward the social worker. Concerned for her personal
safety, the social worker obtained a restraining order protecting her from
Mother.


4     The juvenile court’s order does not discuss the allegation under
section 300, subdivision (d) as it relates to K.A. The record on appeal does
not include a transcript of this hearing.

                                       3
      At the children’s jurisdiction and disposition hearing in February 2020,
the juvenile court sustained the allegations of the petitions. The court
ordered reunification services for Mother and placed the girls in foster care.
Mother’s case plan included a psychological evaluation, sexual abuse non-
protective parent training, behavioral therapy, individual therapy,
attendance at a domestic violence group, parent education, and random drug
testing.
      In advance of the six-month review hearing, the girls were placed in a
foster home, but had to be moved after the foster mother told the Agency she
no longer wanted to care for the girls because she was afraid of Mother.
Mother was accusing the foster mother, the Agency, and the juvenile court
judge of physically and sexually abusing the girls and other children. Mother
continued to verbally harass the social worker and interrogated K.A. during
calls regarding her belief that her daughters were being abused. The Agency
and a Riverside County child abuse hotline received numerous calls,
presumably from Mother, alleging that the girls’ foster caregiver was abusing
the children and engaging in sex trafficking.
      The Agency also received reports from Mother’s domestic violence
shelter that Mother was acting erratically and might be under the influence
of drugs. Based on her actions, another restraining order was issued against

Mother on behalf of the shelter to protect its staff.5 Mother continued to
make violent threats and in April 2020 was placed under a section 5150 hold




5      Staff at the domestic violence shelter explained that Mother was
knocking on other residents’ doors insisting that her children were inside
their apartments. Mother alleged the shelter was engaged in sex trafficking
of children and told one staff member that she had a gun.

                                       4
in a behavioral health hospital.6 Mother refused to discuss this
hospitalization with Dr. Katherine Ellis, the psychiatrist who performed the
psychological evaluation mandated by her case plan, and failed to sign a
release allowing Dr. Ellis or the social worker to speak with Mother’s service
providers. In her May 2020 report, Dr. Ellis determined that Mother met the
criteria for Paranoid Personality Disorder; it was unknown if Mother’s
symptoms (erratic behavior, paranoia, and delusional thinking) were related
to drug use because she did not comply with on-demand substance use
testing; Mother’s symptoms were “chronic and severe”; and Mother needed to
participate fully in intensive psychotherapeutic and multi-disciplinary
treatment in order to “develop the skills necessary to parent safely.” In July
2020, the Agency asked the court to suspend visits between the girls and
Mother.
      Mother was making some progress in completing aspects of the
reunification services in her case plan. Mother agreed to a urine drug test
and tested negative for drug use, but continued to refuse to submit to hair
follicle testing. Based on her erratic behavior and failure to complete her
case plan, the social worker opined that “[M]other has not demonstrated that
she is able to maintain her emotions and keep from being emotionally
reactive in a way that is not scary to the children or causes the children to
worry.” The Agency recommended that Mother continue to receive
reunification services, but that the children remain dependents of the court
placed in out-of-home care.




6     Pursuant to section 5150, authorities may detain a person for 72 hours
in custody if there is probable cause to believe the person is a danger to
others, or to himself or herself, due to a mental health disorder.
                                       5
      In August 2020, another social worker obtained a restraining order
protecting her from Mother due to escalating verbal abuse and threats of
physical violence. Undeterred, Mother contacted the police to report sexual
abuse of S.G. and asked the police to set up a meeting between Mother and
the social worker who had obtained a restraining order. The police officer
who spoke with Mother expressed concern that Mother may be under the
influence of drugs or having a mental health episode based on her strange
behavior.
      At the contested six-month review hearing, the Agency’s reports were
submitted without objection and no party asked the social worker any
questions. Mother also submitted several documents without objection.
After hearing argument, the juvenile court adopted the Agency’s
recommendations to continue foster placement for the girls and continue
reunification services. The court found Mother’s progress to be “adequate”
and believed the children could eventually be reunified with Mother. The
court also found by clear and convincing evidence that returning the children
to Mother’s care would create a substantial risk of detriment. The court
opined that “there are clear deficiencies in [Mother’s] emotional IQ level in
how she responds to trauma, and that is part of the analysis that the Court
has to look at because one of the things that is required is progress. And
what constitutes significant progress is being able to manage that
emotional—and develop and manage the emotion requirement because that’s
part of this case. That is going to take at the very least extending services to
the twelve-month review date.”
      Mother appealed.




                                       6
                                 DISCUSSION
      Mother contends there is insufficient evidence to support the juvenile
court’s finding that returning her daughters to her care would create a
substantial risk of detriment to their well-being.
      “At the six-month review hearing, the court is required to return the
child to the parent’s physical custody unless the Agency proves, by a
preponderance of the evidence, that return would create a substantial risk of
detriment to the child’s physical or emotional well-being. (§ 366.21,
subd. (e).)” (In re Mary B. (2013) 218 Cal.App.4th 1474, 1483 (Mary B.).) The
juvenile court must “consider the efforts or progress, or both, demonstrated
by the parent or legal guardian and the extent to which he or she availed
himself or herself of services provided, taking into account the particular
barriers to a [parent or guardian’s] access to those court-mandated services
and ability to maintain contact with his or her child.” (§ 366.21, subd. (e).)
      If a parent challenges the juvenile court’s finding of detriment on
appeal, we review the court’s finding under the substantial evidence standard
of review. (Tracy J. v. Superior Court (2012) 202 Cal.App.4th 1415, 1423-
1424.) Under this standard, “[w]e review the evidence most favorably to the
prevailing party and indulge in all legitimate and reasonable inferences to
uphold the court’s ruling.” (Mary B., supra, 218 Cal.App.4th at p. 1483.) “In
reviewing whether the record contains substantial evidence that returning
[the child] to [the parent’s] custody would have been detrimental to [the
child], we must keep in mind that the purpose of the reunification plan is ‘to
overcome the problem that led to removal in the first place.’ ” (Ibid.)
      Here, Mother contends that “a parent’s failure to internalize what she
has learned in classes cannot be the sole basis for a finding of detriment.”
She cites two cases to support her claim, Georgeanne G. v. Superior Court


                                        7
(2020) 53 Cal.App.5th 856, 865-868 (Georgeanne G.) and Blanca P. v.
Superior Court (1996) 45 Cal.App.4th 1738, 1748-1751 (Blanca P.), but
neither case demonstrates that the court erred in this case. In Georgeanne
G., the court rejected the parent’s claim that “lack of insight is not a valid
ground for finding [the child’s] return to [the parent’s] home would create a
substantial risk of detriment to [the child’s] safety or physical or emotional
well-being.” (Georgeanne G., at p. 865.) After discussing several cases,
including Blanca P., the court concluded that “[n]one of these cases holds a
parent’s lack of insight may not be considered by the juvenile court,” so long
as the opinions of the social workers and other professionals are “ ‘based on
evidence rather than an emotional response.’ ” (Georgeanne G., at p. 867,
citing Blanca P., at p. 1750.)
      In this case, the juvenile court’s detriment finding was not based on
unreasonable inferences, or a social worker’s emotional views of a parent
based on speculation and conjecture. (Cf. Georgeanne G., supra,
53 Cal.App.5th at pp. 868-869; Blanca P., supra, 45 Cal.App.4th at pp. 1750-
1751.) The Agency adequately demonstrated that Mother’s actions created a
substantial risk of detriment to her daughters. The children were removed
from Mother’s care, in part, because her anger and repeated pattern of
engaging in domestic violence precluded her from protecting her children and
placing their needs above her own. The evidence established that Mother
had not made sufficient progress in her case plan to substantially lessen this
risk, and her failure to actually change her behavior was damaging to the
children. In addition to Mother’s failure to gain adequate insight and her
incomplete internalization of the skills included in her case plan, the court
relied on Mother’s failure to make significant progress in managing her




                                        8
emotional response to trauma and found this failure led to a risk of harm to
the girls.
      There was ample support in the record for the court’s decision. During
the reunification period, Mother became angry with K.A. and, as a result,
threw a shoe at her, hit her with a mop, and pulled her ear, causing pain and
bruising. Mother’s repeated emotional outbursts and threats to others
disrupted her ability to obtain reunification services and interfered with her
visits with her daughters. Additionally, the evidence showed that Mother’s
emotional reactions and paranoia often scared the girls. On at least one
occasion, Mother told K.A. that she was responsible for the juvenile
dependency proceeding and mistreated K.A. apparently due to her anger at a
social worker. K.A.’s therapist opined that it was detrimental to children
when their parents blame them for the parent’s own problems and that
Mother was not ready to attend joint therapy with K.A. The social worker
observed K.A. to be scared during some visits with Mother and noted that
K.A. often cried after being in Mother’s presence due to her outbursts and
anger directed at others.
      As discussed by Dr. Ellis, the psychiatrist who evaluated Mother, these
incidents demonstrated that Mother was still not capable of placing the girls’
needs and well-being before her own and prevented her from assuming an
appropriate parental role in their lives. Another therapist noted that Mother
could not focus on her goals of assuming a parental role and providing a safe
and secure environment for her children until she was able to regulate her
own emotions. Based on this evidence, the Agency was reasonably concerned
about Mother’s ability to care for her children if they were returned to her
care before she made additional progress in her case plan.




                                       9
      On appeal, Mother highlights the progress she made in completing
parts of her case plan and suggests that although her abusive treatment of
the social workers was “not in good [judgment],” it simply demonstrated that
she was a very emotional parent that wanted to be with her children. The
record reveals troubling behavior that was far more pervasive than mere lack
of judgment directed toward the social workers, or a typical parental response
to having their children placed in protective custody. Mother’s erratic
behavior, paranoia, and delusional thinking caused other residents in the
domestic violence shelter to be confidentially relocated, resulted in multiple
restraining orders against Mother, and required placement changes for her
children. According to Dr. Ellis, Mother failed to demonstrate the necessary
insight into how these dysfunctions impacted her ability to safely care for

herself or her children.7 However, even if we accept that some evidence
supports Mother’s position, our role on appeal is not to consider whether
sufficient evidence would have supported the opposite finding. Under the
substantial evidence standard of review, “ ‘ “[w]e do not reweigh the evidence
or exercise independent judgment, but merely determine if there are
sufficient facts to support the findings of the trial court.” ’ ” (In re I.J. (2013)
56 Cal.4th 766, 773.) Based on the totality of the evidence, the juvenile court
reasonably concluded that returning the girls to Mother’s care would create a


7      In her reply brief, Mother contends the psychological evaluation is stale
and cannot support the court’s detriment finding. By not objecting in the
juvenile court, however, Mother waived her right to complain the evaluation
is stale. (In re Aaron B. (1996) 46 Cal.App.4th 843, 846.) Mother also fails to
identify any errors or inaccuracies in the report. The psychological
evaluation was consistent with other evidence regarding Mother’s troubling
pattern of inappropriate behavior, negatively impacting the children’s well-
being. The juvenile court was entitled to find the report persuasive and give
it appropriate weight.

                                         10
substantial risk of detriment to their well-being. (Mary B., supra,
218 Cal.App.4th at pp. 1483-1484 [substantial evidence supported juvenile
court’s detriment finding where father completed a domestic violence
program but continued to yell in child’s presence and child remained afraid of

him].)8
                                 DISPOSITION
      The orders are affirmed.



                                                               GUERRERO, J.

WE CONCUR:




HALLER, Acting P. J.




AARON, J.




8     In her reply brief, Mother cites authorities holding that “harm may not
be presumed from the mere fact of a parent’s mental illness.” (In re A.L.
(2017) 18 Cal.App.5th 1044, 1050; see also In re James R. (2009)
176 Cal.App.4th 129, 136 [reversing juvenile court’s jurisdiction finding
because “[a]lthough [mother] had a history of mental instability, she had not
abused or neglected the minors in the past”].) For the reasons already
discussed, there was sufficient evidence—not mere assumptions—
demonstrating how the children have been harmed and are at risk of harm
from Mother’s outbursts and uncontrolled behavior in this case. The cited
authorities do not assist Mother here.
                                      11